[exhibit10107subsidiarygu001.jpg]
SUBSIDIARY GUARANTOR SUPPLEMENT THIS SUBSIDIARY GUARANTOR SUPPLEMENT (the
“Subsidiary Guarantor Supplement”), dated as of October 22, 2018 is made by each
of Littelfuse International Holding, LLC, a Delaware limited liability company,
Littelfuse Holding, LLC, a Delaware limited liability company, and Monolith
Semiconductor Inc., a Delaware corporation (each, an “Additional Subsidiary
Guarantor”), in favor of the holders from time to time of the Notes issued
pursuant to the Note Agreement described below: PRELIMINARY STATEMENTS: I.
Pursuant to the Note Purchase Agreement dated as of December 8, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Littelfuse Netherland C.V., a limited partnership
(commanditaire vennootschap) established under the laws of the Netherlands
(together with any successor thereto that becomes a party to the Note Agreement
pursuant to Section 10.2, the “Company”) and Littelfuse, Inc., a Delaware
corporation (the “Parent Guarantor” and, together with the Company, the
“Obligors”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Obligors have issued and sold (i) €117,000,000 aggregate
principal amount of its 1.14% Senior Notes, Series A, due December 8, 2023 (the
“Series A Notes”) and (ii) €95,000,000 aggregate principal amount of its 1.83%
Senior Notes, Series B, due December 8, 2028 (the “Series B Notes” and together
with the Series A Notes as amended, restated or otherwise modified from time to
time and including any such notes issued in substitution therefor, the “Notes”
and individually a “Note”). II. The Obligors are required pursuant to the Note
Agreement to cause each Additional Subsidiary Guarantor to deliver this
Subsidiary Guarantor Supplement in order to cause each Additional Subsidiary
Guarantor to become a Subsidiary Guarantor under the Subsidiary Guaranty
Agreement dated as of December 8, 2016 executed by certain Subsidiaries of the
Obligors (together with each entity that from time to time becomes a party
thereto by executing a Subsidiary Guarantor Supplement pursuant to Section 15.1
thereof, collectively, the “Subsidiary Guarantors”) in favor of each holder from
time to time of any of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guaranty
Agreement”). III. Each Additional Subsidiary Guarantor has received and will
receive substantial direct and indirect benefits from the Obligors’ compliance
with the terms and conditions of the Note Agreement and the Notes issued
thereunder. IV. Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement. Now therefore, in consideration of
the funds advanced to the Company by the Purchasers under the Note Agreement and
to enable the Obligors to comply with the terms of the Note Agreement,
839-9939-7752.2



--------------------------------------------------------------------------------



 
[exhibit10107subsidiarygu002.jpg]
each Additional Subsidiary Guarantor hereby covenants, represents and warrants
to the holders as follows: The Additional Subsidiary Guarantor hereby becomes a
Subsidiary Guarantor (as defined in the Subsidiary Guaranty Agreement) for all
purposes of the Subsidiary Guaranty Agreement. Without limiting the foregoing,
the Additional Subsidiary Guarantor hereby (a) jointly and severally with the
other Subsidiary Guarantors under the Subsidiary Guaranty Agreement (including
the other Additional Subsidiary Guarantors party to this Subsidiary Guarantor
Supplement), guarantees to the holders from time to time of the Notes the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) and the full and prompt performance and observance of all Guaranteed
Obligations (as defined in Section 1 of the Subsidiary Guaranty Agreement) in
the same manner and to the same extent as is provided in the Subsidiary Guaranty
Agreement, (b) accepts and agrees to perform and observe all of the covenants
set forth therein, (c) waives the rights set forth in Section 3 of the
Subsidiary Guaranty Agreement, (d) agrees to perform and observe the covenants
contained in Section 8 of the Subsidiary Guaranty Agreement, (e) makes the
representations and warranties set forth in Section 9 of the Subsidiary Guaranty
Agreement and (f) waives the rights, submits to jurisdiction, and waives service
of process as described in Section 15.6 of the Subsidiary Guaranty Agreement.
Notice of acceptance of this Subsidiary Guarantor Supplement and of the
Subsidiary Guaranty Agreement, as supplemented hereby, is hereby waived by the
Additional Subsidiary Guarantor. The address for notices and other
communications to be delivered to the Additional Subsidiary Guarantor pursuant
to Section 14 of the Subsidiary Guaranty Agreement is set forth on the signature
page below. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 4839-9939-7752.2



--------------------------------------------------------------------------------



 
[exhibit10107subsidiarygu003.jpg]
IN WITNESS WHEREOF, each Additional Subsidiary Guarantor has caused this
Subsidiary Guarantor Supplement to be duly executed and delivered as of the date
and year first above written. LITTELFUSE INTERNATIONAL HOLDING, LLC By: /s/ Ryan
Stafford Name: Ryan Stafford Title: Manager LITTELFUSE HOLDING, LLC By: /s/ Ryan
Stafford Name: Ryan Stafford Title: Manager MONOLITH SEMICONDUCTOR INC. By: /s/
Hans Weinburger Name: Hans Weinburger Title: Assistant Secretary Notice Address
for each Additional Subsidiary Guarantor: c/o Littelfuse, Inc. Attention: Legal
Department 8755 W. Higgins Road, Suite 500 Chicago, IL 60631 SIGNATURE PAGE TO
SUBSIDIARY GUARANTOR SUPPLEMENT



--------------------------------------------------------------------------------



 